FISHER, Circuit Judge,
concurring.
I concur in the court’s disposition. I write separately to note only that Gamino’s decision at sentencing to maintain his innocence—and therefore deny knowledge of the drugs—did not in and of itself preclude the district court from applying the two-level reduction under USSG § 5C1.2(a). See United States v. Sherpa, 110 F.3d 656, 660-61 (9th Cir.1996). I agree that given the evidence of Gamino’s guilt, the district court did not err in finding him ineligible for a safety valve adjustment. See id.